DETAILED ACTION
	This is the second office action for US Application 16/496,217 for a Fastening Device for a Supply Hose and/or a Supply Line for Fastening to an Industrial Robot Arm.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Claim 1, lines 1, 5, 10, 12, and 14, the phrase “and/or” has been deleted and replaced with - - or - -.  Claim 1, line 13, the word “the” before “event” has been deleted and replaced with - - an - -.  Claim 9, line 2, the phrase “and/or” has been deleted and replaced with - - or - -.  Claim 10, line 3, the phrase “and/or” has been deleted and replaced with - - or - -.  Claim 14, line 3, the phrase “and/or” has been deleted and replaced with - - or - -.  Claim 19, lines 1, 3, and 8, the phrase “and/or” has been deleted and replaced with - - or - -.

Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a fastening device for at least one hose or line for fastening to an industrial-robot arm, comprising a holder, an assignable holding unit, and a single lockable tensioning element, wherein the holder is arranged on the tensioning element so that the holder, by the single lockable tensioning element being clasped and locked around the arm, can be fastened or positioned flexibly on the robot arm, wherein the tensioning element extends around the robot arm and the hose or line, and thus the at least one supply hose or line can be oriented in a specific manner in an event of the holder being connected to the assignable holding unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632